Citation Nr: 1703424	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for epilepsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel







INTRODUCTION

The Veteran served on active duty from July 2004 to August 2007, with four months and 15 days of prior active service.  The Veteran served in Iraq during Operation Iraq Freedom.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In September 2014, the Board remanded the claim for further development.

Subsequent to a March 2015 supplemental statement of the case, the RO obtained additional evidence related to another claim.  This evidence is not pertinent to the issue on appeal and a waiver of consideration by the agency of original jurisdiction is unnecessary.  38 C.F.R. § 20.1304(c) (2016).


FINDING OF FACT

The weight of evidence is against finding that epilepsy was demonstrated in service; that epilepsy was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of epilepsy and service, to include numerous blast injuries while in combat.


CONCLUSION OF LAW

Epilepsy was not incurred or aggravated while on active duty, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter on April 20, 2011, and December 7, 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained most of the service treatment records as well as VA treatment records, to include VA treatment records obtained pursuant to the Board remand.  The Veteran submitted the separation examination report that was supposed to be obtained by the RO pursuant to the remand.  The RO afforded him a VA examination and obtained an addendum to that examination, pursuant to the Board remand.  The Veteran submitted the private treatment records that were supposed to be obtained by the RO pursuant to the remand.

The Board notes that the VA examination and addendum provided sufficient clinical findings so as to allow the Board to evaluate the nature and extent of the Veteran's epilepsy.  Put another way, the Board finds that this examination and addendum are adequate on which to base a decision.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Certain chronic disabilities, such as epilepsies, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

The medical evidence shows a diagnosis of epilepsy.  Therefore, Hickson element (1), current disability, is established.

The Veteran's service treatment records do not show a diagnosis or symptoms of epilepsy.  He denied any history on seizures on his separation examination and epilepsy was not diagnosed.  The medical evidence reveals that the Veteran's first seizure was in January 2011.  Thus, the weight of evidence is against findings that epilepsy was demonstrated in service and that epilepsy was compensably disabling within a year of separation from active duty.

The Veteran claims that he was exposed to numerous blast waves while in combat in Iraq.  He is competent to report this injury.  In a February 2006 traumatic brain injury (TBI) questionnaire, the Veteran denied any injuries from blasts, and it was determined that he did not have a TBI.  Nonetheless, the Board finds that the Veteran is credible in his reporting of an injury from numerous blast waves.  Accordingly, Hickson element (2), in-service disease or injury, is satisfied.

There is conflicting medical evidence on whether the Veteran's epilepsy is related to in-service blast injuries during combat.
 
While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The VA's Journal of Rehabilitation Research & Development article titled Posttraumatic epilepsy and treatment states that the risk of posttraumatic epilepsy among Operation Iraqi Freedom/Operation Enduring Freedom veterans with minimal TBI because of blast injuries is unknown but that the risk may range between one percent and five percent.

VA treatment records show that in October 2011 the Veteran's treating doctor noted that while he has no history of head trauma with loss of consciousness, he has had multiple blast injuries.  The doctor noted that it is possible that the multiple blast injuries may have led to his epilepsy.  The doctor indicated that a blast injury is a different type of mechanism and that at this time there is no clear evidence of an increased risk from a blast injury.  The doctor, however, concluded that a blast injury causing the epilepsy remains a possibility that is currently under investigation.  In June 2012, the Veteran's treating doctor again noted that while the Veteran has no history of head trauma, he has had multiple blast injuries that may have led to his epilepsy.

A May 2011 VA examination report reflects that the examiner opined that it is less likely as not (less than 50/50 probability) that the epilepsy was caused by combat during military service.  The basis of the opinion was that there was no evidence of significant injury in service and that there was no evidence of a seizure during or within one year of military service.  The examiner concluded that there was no link between military service and the current seizure disorder.

In a March 2015 addendum, the VA examiner opined that it is less likely than not (less than 50 percent probability) that the epilepsy was caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had in-service blast exposure, but that he did not suffer or report any TBI events and has no diagnosis of TBI.  The examiner added that the Veteran used alcohol to excess following service and that alcohol is a well-known cause of depressed seizure threshold.  The examiner indicated that the Veteran was involved in at least one post-service fight that resulted in blows but that it is unknown whether he sustained a blow to the head.  The examiner stated that studies of TBI and epilepsy, including the VA Journal of Rehabilitation Research & Development article titled Posttraumatic epilepsy and treatment, find a relationship between more moderate or severe TBI and epilepsy but studies have not shown an increase in posttraumatic epilepsy among patients with TBI of mild severity in the civilian population.  The examiner indicated that it is unknown if concussive events of Operation Enduring Freedom/Operation Iraqi Freedom will show a different risk level for posttraumatic epilepsy.  The examiner added that a recent study in Military Medicine found a definitive diagnosis of posttraumatic epilepsy in only a small proportion of Operation Enduring Freedom/Operation Iraqi Freedom veterans with diagnostic codes for TBI and seizures.

With respect to the opinion of the VA treating physician, the Board finds that opinion with its use of the terms "possible" and "may have" is speculative as to whether the epilepsy is related to in-service blast injuries.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Furthermore, the treating physician noted that at this time there is no clear evidence of an increased risk from a blast injury.

The Board finds the opinion of the VA examiner in the 2015 addendum to be much more persuasive.  The examiner noted that the Veteran did not suffer or report any TBI events and that he has no diagnosis of TBI.  The examiner indicated that the Veteran had post-service risk factors for epilepsy.  The examiner added that that studies do not show studies have not shown an increase in posttraumatic epilepsy among patients with TBI of mild severity in the civilian population and that it was unknown whether concussive events from Operation Iraqi Freedom will show a different risk level for posttraumatic epilepsy.  The Board places greater weight on the 2015 addendum than the opinion of the VA treating physician because the examiner provided a thorough basis for the opinion.

As the VA's Journal of Rehabilitation Research & Development article titled Posttraumatic epilepsy and treatment, the Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive." Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Court has, however, also held that medical treatise evidence "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing Sacks, 11 Vet. App. at 317).  The United States Court of Appeals for Federal Circuit (the Federal Circuit) held that "[a] veteran with a competent medical diagnosis of a current disorder may invoke an accepted medical treatise in order to establish the required nexus; in an appropriate case it should not be necessary to obtain the services of medical personnel to show how the treatise applies to his [or her] case."  Hensley v. West, 212 F.3d 1255, 1265 (2000).  The Board places greater weight on the opinion of the VA examiner in the 2015 addendum than on the medical treatise information because the examiner addressed the Veteran's specific medical history and provided thorough basis for the opinion.  Moreover, the medical treatise information does not provide a degree of certainty to establish plausible causality because the medical treatise information notes that risk of posttraumatic epilepsy among Operation Iraqi Freedom/Operation Enduring Freedom veterans with minimal TBI because of blast injuries is unknown and that the risk may range between only one percent and five percent.

The Board notes that the Veteran has not alleged continuity of symptomatology. Instead, he contends that his epilepsy is related to in-service blast injuries.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between epilepsy and his in-service blast injuries falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against findings that epilepsy was demonstrated in service; that epilepsy was compensably disabling within a year of separation from active duty; and that there is a nexus between the current diagnosis of epilepsy and service, to include numerous blast injuries while in combat.  Therefore, the preponderance of the evidence is against the claim and it is denied.


ORDER

Entitlement to service connection for epilepsy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


